      Case 21-11750-mdc                     Doc 51 Filed 06/30/21 Entered 07/01/21 00:35:01                                              Desc Imaged
                                                 Certificate of Notice Page 1 of 5
                                                              United States Bankruptcy Court
                                                              Eastern District of Pennsylvania
In re:                                                                                                                 Case No. 21-11750-mdc
Midnight Madness Distilling LLC                                                                                        Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0313-2                                                  User: admin                                                                 Page 1 of 3
Date Rcvd: Jun 28, 2021                                               Form ID: 309F1                                                            Total Noticed: 75
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jun 30, 2021:
Recip ID                   Recipient Name and Address
db                         Midnight Madness Distilling LLC, 118 N. Main Street, Trumbauersville, PA 18970
aty                    +   KEVIN P. CALLAHAN, United States Trustee, 200 Chestnut Street, Suite 502, Philadelphia, PA 19106-2908
aty                    +   WILLIAM J. BURNETT, Flaster/Greenberg P.C., 1835 Market Street, Suite 1050, Philadelphia, PA 19103-2913
14616725               +   Aftek, Inc., 740 Driving Park Ave., Rochester, NY 14613-1578
14616726               +   Agtech VI, LLC, 6115 Estate Smith Bay, East End Plaza Suite 120, St Thomas, VI 00802-1324
14616727               +   Albatrans, Inc., 149-10 183rd Street, Springfield Gardens, NY 11413-4035
14616729               +   Altek Business Systems, Inc., 300 Emien Way, Telford, PA 18969-1722
14616731               +   American Supply Company, 2411 N. American Street, Philadelphia, PA 19133-3431
14616732              #+   Anthony Lorubbio, 3014 Franklin Blvd, Upper Unit, Cleveland, OH 44113-2920
14616733               +   BDS Souderton, 3443 Bethlehem Pike, Souderton, PA 18964-1031
14616734               +   Bergey's Commercial Tire Centers, 3161 Penn Avneue, Hatfield, PA 19440-1728
14616735               +   Berkley Insurance Co., 475 Steamboat Rd., Floor 1, Greenwich, CT 06830-7144
14616736                   Berlin Packing, LLC, 525 West Monroe Street, 14 Floor, Chicago, IL 60661
14616737               +   Betsy Moyer Taxes, 105 Chestnut Drive, Quakertown, PA 18951-2288
14616738               +   Blank Rome, 501 Grant Street, Union Trust Building, Suite 850, Pittsburgh, PA 15219-4442
14616739                   Bouder Mechanical Services, Inc., 67 Cooper Ave., Landisville, PA 17538
14616740               +   Casey Parzych, PO Box 173, Trumbauersville, PA 18970-0173
14616741               +   Classic Services, Inc., 248 W. Broad Street, Quakertown, PA 18951-1233
14616742               +   D.J. Whelan & Co., 100 S Summit St., Detroit, MI 48209-3286
14616744               +   Department of the Treasury, Tax and Trade Bureau, 1310 G St. NW, Washington, DC 20005-3000
14616745               +   Devault Refrigeration, 731 Wambold Rd., Souderton, PA 18964-2715
14616746               +   Dutch Valley Food Dist, P.O. Box 465, Myerstown, PA 17067-0465
14616747               +   ETOH Worldwide LLC, 6115 Estate Smith Bay, East End Plaza Suite 120, St Thomas, VI 00802-1324
14616748               +   Express Employment Professionals, 19 Jenkins Avenue, Suite 200, Lansdale, PA 19446-2559
14616749                   Finland Leasing, 2300 Trumbauersville Road, Quakertown, PA 18951
14616751               +   Foodarom USA, Inc, 5525 West 1730 South, Suite 202, Salt Lake City, UT 84104-4882
14616752               +   Francis E. Stubbs, Maria Del Carmen Nuno, 154 E. Oakland Avenue, Doylestown, PA 18901-4611
14616753               +   Good Plumbing, Heating A/C, Inc., 737 Hagey Center Dr. D, Souderton, PA 18964-2404
14616754               +   Grain Processing Corp., 250 Technology Drive W, Clearfield, PA 16830-2663
14616755               +   Honda Finance, 240 Gibraltar Road, # 200, Horsham, PA 19044-2343
14616756               +   Hoover Materials Handling Group, 33 W. Higgins Road, Suite 3000, Barrington, IL 60010-9354
14616758               +   Iron Heart Canning Company, LLC, 7130 Golden Ring Road, Essex, MD 21221-3138
14616759                   Isuzu Finance of America, 2500 Westchester Avenue, Suite 312, Purchase, NY 10577-2578
14616760               +   Keystone Collections, PO Box 559, Irwin, PA 15642-0559
14616761               +   KorPack, 290 Madsen Dr. #101, Bloomingdale, IL 60108-2675
14616762               +   Landis Pallet & Box Co Inc., P.O. Box 126, East Greenville, PA 18041-0126
14616764               +   McCallion Staffing Specialists, 601 A Bethlehem Pike, Montgomeryville, PA 18936-9717
14616765               +   Merican Mule LLC, 150 The Promenade N, Long Beach, CA 90802-4750
14616766               +   Mike Boyer, 4406 Lowell Road, Wilmington, DE 19802-1106
14616767                   Milford Business Centre LP, 2641 Township Line Road, Quakertown, PA 18951
14616768               +   Morrison Container, 335 West 194th Street, Glenwood, IL 60425-1501
14616770               +   NIC, 609 E. King Street, P.O. Box 1985, York, PA 17405-1985
14616772               +   NYCO Corporation, 1073 S County Lind Road #B, Souderton, PA 18964-1028
14616769                   Nationwide, P.O. Box 742522, Cincinnati, OH 45274-2522
14616771               +   Norris McLaughlin, 515 West Hamilton Street, Suite 502, Allentown, PA 18101-1513
      Case 21-11750-mdc                     Doc 51 Filed 06/30/21 Entered 07/01/21 00:35:01                                             Desc Imaged
                                                 Certificate of Notice Page 2 of 5
District/off: 0313-2                                                  User: admin                                                                Page 2 of 3
Date Rcvd: Jun 28, 2021                                               Form ID: 309F1                                                           Total Noticed: 75
14616773               +   OK Kosher Certification, 391 Tryo Avenue, Brooklyn, NY 11213-5322
14616774               +   Ore Rentals, 699 N West End, Quakertown, PA 18951-4101
14617483               +   PNC Bank, National Association, c/o Gary A. Best, Vice President, 1600 Market Street - F2-F070-22-8, Philadelphia, PA 19103-7211
14616781               +   PNC Equipment Finance, 995 Dalton Avenue, Cincinnati, OH 45203-1100
14616778               +   Penny Power, 202 S. 3rd Street, Coopersburg, PA 18036-2150
14616779               +   Plantation Candies, Inc., 4224 Old Bethlehem Pike, Telford, PA 18969-1199
14616782                   Polebridge, 118 N. Main Street, Trumbauersville, PA 18970
14616783               +   Ronald Frank, 1675 Glouchester Court, Sewickley, PA 15143-8518
14616784               +   Scott Cars, Inc., 3333 Lehigh Street, Allentown, PA 18103-7036
14616786                   Soiree Partners, 3401 Liberty Avenue, Pittsburgh, PA 15201-1322
14616787               +   Sunteck, 125 Sunteck Lane, Cresco, PA 18326-7410
14616788               +   Technical Beverage Services, 120 Leesburg Rd., Telford, TN 37690-2345
14616789               +   The Cincinnati Insurance Company, 334 Jefferson Court, Collegeville, PA 19426-2239
14616790                   Three Hundred Commerce Drive Associates, 2641 Township Line Road, Quakertown, PA 18951
14616791               +   Toyota Industries Commercial Finance, 1999 Bryan Street, Suite 900, Dallas, TX 75201-3140
14616792               +   Trout Brothers, 164 Badman Road, Green Lane, PA 18054-2403
14616793               +   Utica National Insurance, 180 Genesee Street, New Hartford, NY 13413-2299
14616794               +   Vanguard/Ascensus, P.O. Box 28067, New York, NY 10087-8067
14616795               +   Wiggin and Dana, LP, Attn: John Doroghazi, One Century Tower, 265 Church Street, New Haven, CT 06510-7004

TOTAL: 64

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
aty                        Email/Text: harry.giacometti@flastergreenberg.com
                                                                                        Jun 28 2021 23:27:00      HARRY J. GIACOMETTI, Flaster/Greenberg,
                                                                                                                  P.C., 1835 Market Street, Suite 1050, Philadelphia,
                                                                                                                  PA 19103
ust                    + Email/Text: ustpregion03.ph.ecf@usdoj.gov
                                                                                        Jun 28 2021 23:27:00      United States Trustee, Office of United States
                                                                                                                  Trustee, 200 Chestnut Street, Suite 502,
                                                                                                                  Philadelphia, PA 19106-2908
14616728               + EDI: GMACFS.COM
                                                                                        Jun 29 2021 03:28:00      Ally, 6985 Union Park Center, Midvale, UT
                                                                                                                  84047-4177
14616730               + EDI: AMEREXPR.COM
                                                                                        Jun 29 2021 03:28:00      American Express, P.O. Box 650448, Dallas, TX
                                                                                                                  75265-0448
14616743                   Email/Text: litigation.recoverybkmailbox@dllgroup.com
                                                                                        Jun 28 2021 23:27:52      De Lage Landen Financial Services, 1111 Old
                                                                                                                  Eagle School Road, Wayne, PA 19087
14616750               + Email/Text: ibrahim.hadzihasanovic@firstwesternef.com
                                                                                        Jun 28 2021 23:28:00      First Western Bank & Trust, 100 Prairie Center
                                                                                                                  Drive, Eden Prairie, MN 55344-5391
14616757                   EDI: IRS.COM
                                                                                        Jun 29 2021 03:28:00      Internal Revenue Service, Bankruptcy Specialist,
                                                                                                                  PO Box 7346, Philadelphia, PA 19101-7346
14616776                   Email/Text: pfc.bankruptcy.packages@paccar.com
                                                                                        Jun 28 2021 23:27:00      PACCAR Financial, 240 Gibraltar Road, # 200,
                                                                                                                  Horsham, PA 19044
14616775                   Email/Text: pfc.bankruptcy.packages@paccar.com
                                                                                        Jun 28 2021 23:27:51      PACCAR Financial, 240 Gibraltar Road, #200,
                                                                                                                  Horsham, PA 19044
14616780                   Email/Text: Bankruptcy.Notices@pnc.com
                                                                                        Jun 28 2021 23:27:00      PNC Bank NA, 500 First Avenue, Pittsburgh, PA
                                                                                                                  15219
14616777                   EDI: PENNDEPTREV
                                                                                        Jun 29 2021 03:28:00      Pennsylvania Department of Revenue, Department
                                                                                                                  280946, Attn: Bankruptcy Division, Harrisburg,
                                                                                                                  PA 17128-0946
14616777                   Email/Text: RVSVCBICNOTICE1@state.pa.us
                                                                                        Jun 28 2021 23:27:00      Pennsylvania Department of Revenue, Department
                                                                                                                  280946, Attn: Bankruptcy Division, Harrisburg,
                                                                                                                  PA 17128-0946

TOTAL: 12
       Case 21-11750-mdc                  Doc 51 Filed 06/30/21 Entered 07/01/21 00:35:01                                        Desc Imaged
                                               Certificate of Notice Page 3 of 5
District/off: 0313-2                                               User: admin                                                            Page 3 of 3
Date Rcvd: Jun 28, 2021                                            Form ID: 309F1                                                       Total Noticed: 75

                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
14616763                       LANE IP Limited, The Forum, First Floor, 33 Gutter Lane, London EC2v8AS
14616785                       SEE ATTACHED LIST

TOTAL: 2 Undeliverable, 0 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jun 30, 2021                                        Signature:            /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on June 28, 2021 at the address(es) listed below:
Name                             Email Address
HARRY J. GIACOMETTI
                                 on behalf of Debtor Midnight Madness Distilling LLC harry.giacometti@flastergreenberg.com
                                 harry.giacometti@ecf.inforuptcy.com;jennifer.vagnozzi@flastergreenberg.com;giacometti.flastergreenberg@gmail.com;jeanne.va
                                 lentino@flastergreenberg.com

JEFFREY KURTZMAN
                                 on behalf of Creditor BET Investments Kurtzman@kurtzmansteady.com

JENNIFER L. MALESKI
                                 on behalf of Creditor PNC Equipment Finance LLC jmaleski@dilworthlaw.com,
                                 mdolan@dilworthlaw.com;cchapman-tomlin@dilworthlaw.com

JENNIFER L. MALESKI
                                 on behalf of Creditor PNC BANK NATIONAL ASSOCIATION jmaleski@dilworthlaw.com,
                                 mdolan@dilworthlaw.com;cchapman-tomlin@dilworthlaw.com

KEVIN P. CALLAHAN
                                 on behalf of U.S. Trustee United States Trustee kevin.p.callahan@usdoj.gov

MATTHEW A. HAMERMESH
                                 on behalf of Creditor ETOH Worldwide LLC mhamermesh@hangley.com
                                 ecffilings@hangley.com;kem@hangley.com;mjl@hangley.com

MATTHEW A. HAMERMESH
                                 on behalf of Creditor Agtech VI LLC mhamermesh@hangley.com,
                                 ecffilings@hangley.com;kem@hangley.com;mjl@hangley.com

MICHAEL G. MENKOWITZ
                                 on behalf of Anthony Lorubbio mmenkowitz@frof.com
                                 brian-oneill-fox-5537@ecf.pacerpro.com;jdistanislao@foxrothschild.com

United States Trustee
                                 USTPRegion03.PH.ECF@usdoj.gov

WILLIAM J. BURNETT
                                 on behalf of Debtor Midnight Madness Distilling LLC william.burnett@flastergreenberg.com
                                 william.burnett@ecf.inforuptcy.com;jennifer.vagnozzi@flastergreenberg.com;jeanne.valentino@flastergreenberg.com


TOTAL: 10
  Case 21-11750-mdc                     Doc 51 Filed 06/30/21 Entered 07/01/21 00:35:01                                              Desc Imaged
                                             Certificate of Notice Page 4 of 5

 Information to identify the case:
 Debtor
                Midnight Madness Distilling LLC                                            EIN:   45−5493200
                Name

 United States Bankruptcy Court     Eastern District of Pennsylvania                        Date case filed for chapter:       11      6/21/21

            21−11750−mdc
 Case number:

Official Form 309F1 (For Corporations or Partnerships)
Notice of Chapter 11 Bankruptcy Case                                                                                                                   10/20

For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors and debtors, including information about the
meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess property, or
otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors who violate the stay
can be required to pay actual and punitive damages and attorney's fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge may be
required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See line 11 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.

  1. Debtor's full name                       Midnight Madness Distilling LLC


  2. All other names used in the dba Faber Distilling, fka Theobald and Oppenheimer, LLC
     last 8 years


  3. Address                                  118 N. Main Street
                                              Trumbauersville, PA 18970

  4. Debtor's attorney                        HARRY J. GIACOMETTI
      Name and address                        Flaster/Greenberg, P.C.                                   Contact phone (215) 587−5680
                                              1835 Market Street
                                              Suite 1050                                                Email: harry.giacometti@flastergreenberg.com
                                              Philadelphia, PA 19103

  5. Bankruptcy clerk's office                                                                            Hours open:
      Documents in this case may be filed                                                                 Philadelphia Office −− 8:30 A.M. to 5:00 P.M;
      at this address.                         900 Market Street                                          Reading Office −− 8:00 A.M. to 4:30 P.M.
      You may inspect all records filed in     Suite 400
      this case at this office or online at    Philadelphia, PA 19107                                     Contact phone (215)408−2800
      https://pacer.uscourts.gov.
                                                                                                          Date: 6/28/21


  6. Meeting of creditors                                                                                Location:
      The debtor's representative must
      attend the meeting to be questioned July 26, 2021 at 10:00 AM                                      The Mtg of Creditors will be
      under oath.                                                                                        conducted, via telephonic
      Creditors may attend, but are not   The meeting may be continued or adjourned to a later
      required to do so.                  date. If so, the date will be on the court docket.
                                                                                                         conference.All interested, parties
                                                                                                         shall contact the Trustee, for
                                                                                                         connection details

                                                                                                           For more information, see page 2 >




Official Form 309F1 (For Corporations or Partnerships)                   Notice of Chapter 11 Bankruptcy Case                                         page 1
  Case 21-11750-mdc                     Doc 51 Filed 06/30/21 Entered 07/01/21 00:35:01                                                 Desc Imaged
                                             Certificate of Notice Page 5 of 5
Debtor Midnight Madness Distilling LLC                                                                                     Case number 21−11750−mdc


  7. Proof of claim deadline                 Deadline for filing proof of claim:                           Not yet set. If a deadline is set, the court will
                                                                                                           send you another notice.
                                             A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained
                                             at www.uscourts.gov or any bankruptcy clerk's office.
                                             Your claim will be allowed in the amount scheduled unless:
                                             • your claim is designated as disputed, contingent, or unliquidated;
                                             • you file a proof of claim in a different amount; or
                                             • you receive another notice.
                                             If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you
                                             must file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan.
                                             You may file a proof of claim even if your claim is scheduled.
                                             You may review the schedules at the bankruptcy clerk's office or online at https://pacer.uscourts.gov.
                                             Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a
                                             proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can
                                             explain. For example, a secured creditor who files a proof of claim may surrender important nonmonetary
                                             rights, including the right to a jury trial.


  8. Exception to discharge                  If § 523(c) applies to your claim and you seek to have it
     deadline                                excepted from discharge, you must start a judicial
      The bankruptcy clerk's office must     proceeding by filing a complaint by the deadline stated
      receive a complaint and any            below.
      required filing fee by the following   Deadline for filing the complaint:                             __________
      deadline.


                                             If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
  9. Creditors
     address
               with a foreign                extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                             have any questions about your rights in this case.


                                             Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                             court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
  10. Filing a Chapter 11
      bankruptcy case
                                             and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                             hearing, and you may object to confirmation of the plan and attend the confirmation hearing. Unless a
                                             trustee is serving, the debtor will remain in possession of the property and may continue to operate its
                                             business.


                                             Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your
                                             debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the
  11. Discharge of debts                     debtor except as provided in the plan. If you want to have a particular debt owed to you excepted from the
                                             discharge and § 523(c) applies to your claim, you must start a judicial proceeding by filing a complaint and
                                             paying the filing fee in the bankruptcy clerk's office by the deadline.




Official Form 309F1 (For Corporations or Partnerships)                    Notice of Chapter 11 Bankruptcy Case                                           page 2
